Exhibit 10.3

 

Global Crossing (UK) Finance Plc

 

$200,000,000 10.75% Senior Secured Notes due 2014

£105,000,000 11.75% Senior Secured Notes due 2014

 

unconditionally guaranteed as to the

payment of principal, premium,

if any, and interest by

 

Global Crossing (UK) Telecommunications Limited

 

 

--------------------------------------------------------------------------------

 

Exchange and Registration Rights Agreement

 

December 23, 2004

 

Goldman, Sachs & Co.,

Goldman Sachs International

c/o Goldman, Sachs & Co.

85 Broad Street

New York, New York 10004

 

Ladies and Gentlemen:

 

Global Crossing (UK) Finance Plc, a public limited company organized under the
laws of England and Wales (the “Company”), proposes to issue and sell to the
Purchasers (as defined herein) upon the terms set forth in the Purchase
Agreement (as defined herein) its $200,000,000 10.75% Senior Secured Notes due
2014 and its £105,000,000 11.75% Senior Secured Notes due 2014, which are
unconditionally guaranteed by Global Crossing (UK) Telecommunications Limited, a
private limited company organized under the laws of England and Wales (the
“Guarantor”). As an inducement to the Purchasers to enter into the Purchase
Agreement and in satisfaction of a condition to the obligations of the
Purchasers thereunder, the Company and the Guarantor agree with the Purchasers
for the benefit of holders (as defined herein) from time to time of the
Registrable Securities (as defined herein) as follows:

 

1. Certain Definitions.

 

For purposes of this Exchange and Registration Rights Agreement, the following
terms shall have the following respective meanings:

 

“Base Interest” shall mean the interest that would otherwise accrue on the
Dollar Securities or the Sterling Securities, as applicable, under the terms
thereof and the Indenture, without giving effect to the provisions of this
Exchange and Registration Rights Agreement.



--------------------------------------------------------------------------------

The term “broker-dealer” shall mean any broker or dealer registered with the
Commission under the Exchange Act.

 

“Closing Date” shall mean the date on which the Securities are initially issued.

 

“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

 

“Deferral Period” shall have the meaning assigned thereto in Section 2(f).

 

“Dollar” or “dollars” shall mean the lawful currency of the United States of
America.

 

“Dollar Exchange Securities” shall have the meaning assigned thereto in Section
2(a) hereof.

 

“Dollar Securities” shall mean, collectively, the $200,000,000 10.75% Senior
Secured Notes due 2014 of the Company to be issued and sold to the Purchasers,
and securities issued in exchange therefor or in lieu thereof pursuant to the
Indenture. Each Dollar Security is entitled to the benefit of the guarantee
provided for in the Indenture (the “Guarantee”) and, unless the context
otherwise requires, any reference herein to a “Dollar Security,” a “Dollar
Exchange Security” or a “Dollar Registrable Security” shall include a reference
to the related Guarantee.

 

“Effective Time,” in the case of (i) an Exchange Registration, shall mean the
time and date as of which the Commission declares the Exchange Registration
Statement effective or as of which the Exchange Registration Statement otherwise
becomes effective and (ii) a Shelf Registration, shall mean the time and date as
of which the Commission declares the Shelf Registration Statement effective or
as of which the Shelf Registration Statement otherwise becomes effective.

 

“Electing Holder” shall mean any holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 3(d)(ii) or 3(d)(iii) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, or any successor
thereto, as the same shall be amended from time to time.

 

“Exchange Offer” shall have the meaning assigned thereto in Section 2(a) hereof.

 

“Exchange Registration” shall have the meaning assigned thereto in Section 3(c)
hereof.

 

“Exchange Registration Statement” shall have the meaning assigned thereto in
Section 2(a) hereof.

 

“Exchange Securities” shall have the meaning assigned thereto in Section 2(a)
hereof.

 

The term “holder” shall mean each of the Purchasers and other persons who
acquire Registrable Securities from time to time (including any successors or
assigns), in each case for so long as such person owns any Registrable
Securities.

 

-2-



--------------------------------------------------------------------------------

“Indenture” shall mean the Indenture, dated as of December 23, 2004, among the
Company, the Guarantor and The Bank of New York, as Trustee, as the same shall
be amended from time to time.

 

“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire, substantially in the form of Exhibit A hereto with
respect to holders of Dollar Registrable Securities. and substantially in the
form of Exhibit C hereto with respect to holders of Sterling Registrable
Securities..

 

The term “person” shall mean a corporation, association, partnership,
organization, business, individual, government or political subdivision thereof
or governmental agency.

 

“Purchase Agreement” shall mean the Purchase Agreement, dated as of December 20,
2004, between the Purchasers, the Guarantor and the Company relating to the
Securities.

 

“Purchasers” shall mean the Purchasers named in Schedule I to the Purchase
Agreement.

 

“Registrable Securities” shall mean the Securities; provided, however, that a
Security shall cease to be a Registrable Security when (i) in the circumstances
contemplated by Section 2(a) hereof, the Security has been exchanged for an
Exchange Security in an Exchange Offer as contemplated in Section 2(a) hereof
(provided that any Exchange Security that, pursuant to the last two sentences of
Section 2(a), is included in a prospectus for use in connection with resales by
broker-dealers shall be deemed to be a Registrable Security with respect to
Sections 5, 6 and 9 until resale of such Registrable Security has been effected
within the 180-day period referred to in Section 2(a)); (ii) in the
circumstances contemplated by Section 2(b) hereof, a Shelf Registration
Statement registering such Security under the Securities Act has been declared
or becomes effective and such Security has been sold or otherwise transferred by
the holder thereof pursuant to and in a manner contemplated by such effective
Shelf Registration Statement; (iii) such Security is sold pursuant to Rule 144
under circumstances in which any legend borne by such Security relating to
restrictions on transferability thereof, under the Securities Act or otherwise,
is removed by the Company or pursuant to the Indenture; (iv) such Security is
eligible to be sold pursuant to paragraph (k) of Rule 144; or (v) such Security
shall cease to be outstanding.

 

“Registration Default” shall have the meaning assigned thereto in Section 2(c)
hereof.

 

“Registration Default Period” shall have the meaning assigned thereto in Section
2(c) hereof.

 

“Registration Expenses” shall have the meaning assigned thereto in Section 4
hereof.

 

“Resale Period” shall have the meaning assigned thereto in Section 2(a) hereof.

 

“Restricted Holder” shall mean (i) a holder that is an affiliate of the Company
or the Guarantor within the meaning of Rule 405, (ii) a holder who acquires
Exchange Securities outside the ordinary course of such holder’s business, (iii)
a holder who has arrangements or understandings with any person to participate
in the Exchange Offer for the purpose of distributing Exchange Securities and
(iv) a holder that is a broker-dealer, but only with respect to Exchange
Securities received by such broker-dealer pursuant to an Exchange Offer in
exchange for Registrable Securities acquired by the broker-dealer directly from
the Company.

 

-3-



--------------------------------------------------------------------------------

“Rule 144,” “Rule 405” and “Rule 415” shall mean, in each case, such rule
promulgated under the Securities Act (or any successor provision), as the same
shall be amended from time to time.

 

“Securities” shall mean, collectively, the Dollar Securities and the Sterling
Securities. Unless the context otherwise requires, any reference herein to a
“Security,” an “Exchange Security” or a “Registrable Security” shall include a
reference to the related Guarantee.

 

“Securities Act” shall mean the Securities Act of 1933, or any successor
thereto, as the same shall be amended from time to time.

 

“Shelf Registration” shall have the meaning assigned thereto in Section 2(b)
hereof.

 

“Shelf Registration Statement” shall have the meaning assigned thereto in
Section 2(b) hereof.

 

“Special Interest” shall have the meaning assigned thereto in Section 2(c)
hereof.

 

“Sterling” shall mean the lawful currency of the United Kingdom.

 

“Sterling Exchange Securities” shall have the meaning assigned thereto in
Section 2(a) hereof.

 

“Sterling Securities” shall mean, collectively, the £105,000,000 11.75% Senior
Secured Notes due 2014 of the Company to be issued and sold to the Purchasers,
and securities issued in exchange therefor or in lieu thereof pursuant to the
Indenture. Each Sterling Security is entitled to the benefit of the Guarantee
provided for in the Indenture and, unless the context otherwise requires, any
reference herein to a “Sterling Security,” a “Sterling Exchange Security” or a
“Sterling Registrable Security” shall include a reference to the related
Guarantee.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
all as the same shall be amended from time to time.

 

Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Exchange and
Registration Rights Agreement, and the words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Exchange and Registration Rights
Agreement as a whole and not to any particular Section or other subdivision.

 

2. Registration Under the Securities Act.

 

(a) Except as set forth in Section 2(b) below, the Company and the Guarantor
agree to submit confidentially or file under the Securities Act, as soon as
practicable, but no later than

 

-4-



--------------------------------------------------------------------------------

180 days after the Closing Date, a registration statement relating to an offer
to exchange (such registration statement, the “Exchange Registration Statement”,
and such offer, the “Exchange Offer”) any and all of the Dollar Securities and
the Sterling Securities for a like aggregate principal amount of debt securities
issued by the Company and guaranteed by the Guarantor, which debt securities and
guarantee are substantially identical to the Dollar Securities and the Sterling
Securities, and the related Guarantee, respectively (and are entitled to the
benefits of a trust indenture which is substantially identical to the Indenture
or is the Indenture and which has been qualified under the Trust Indenture Act),
except that they have been registered pursuant to an effective registration
statement under the Securities Act and do not contain provisions for the
additional interest contemplated in Section 2(c) below (such new debt securities
hereinafter called “Exchange Securities,” with such securities relating to the
Dollar Securities hereinafter called the “Dollar Exchange Securities” and such
securities relating to the Sterling Securities hereinafter called the “Sterling
Exchange Securities”). The Company agrees to use its reasonable best efforts to
cause the Exchange Registration Statement to be declared effective by the
Commission as soon as practicable, but no later than 240 days after the Closing
Date. The Exchange Offer will be registered under the Securities Act on the
appropriate form and will comply with all applicable tender offer rules and
regulations under the Exchange Act. The Company further agrees to use its
reasonable best efforts to commence and complete the Exchange Offer promptly,
but no later than 45 days after such registration statement has been declared
effective, hold the Exchange Offer open for at least 30 days (or longer if
required by applicable law) and exchange Exchange Securities for all Registrable
Securities that have been properly tendered and not withdrawn on or prior to the
expiration of the Exchange Offer. The Exchange Offer will be deemed to have been
“completed” only if the debt securities and related guarantee received by
holders other than Restricted Holders in the Exchange Offer for Registrable
Securities are, upon receipt, transferable by each such holder without
restriction under the Securities Act and the Exchange Act and without material
restrictions under the blue sky or securities laws of a substantial majority of
the States of the United States of America. The Exchange Offer shall be deemed
to have been completed upon the earlier to occur of (i) the Company having
exchanged the Exchange Securities for all outstanding Registrable Securities
pursuant to the Exchange Offer and (ii) the Company having exchanged, pursuant
to the Exchange Offer, Exchange Securities for all Registrable Securities that
have been properly tendered and not withdrawn before the expiration of the
Exchange Offer, which shall be on a date that is at least 30 days following the
commencement of the Exchange Offer. The Company and the Guarantor agree to (x)
include in the Exchange Registration Statement a prospectus for use in any
resales by any holder of Exchange Securities that is a broker-dealer and (y)
keep such Exchange Registration Statement effective for a period (the “Resale
Period”) beginning when Exchange Securities are first issued in the Exchange
Offer and ending upon the earlier of the expiration of the 180th day after the
Exchange Offer has been completed or such time as such broker-dealers no longer
own any Registrable Securities. With respect to such Exchange Registration
Statement, such holders shall have the benefit of the rights of indemnification
and contribution set forth in Sections 6(a), (c), (d) and (e) hereof.

 

(b) If (i) on or prior to the time the Exchange Offer is completed existing
Commission interpretations do not permit the Company and the Guarantor to effect
a registered exchange offer, (ii) the Exchange Offer has not been completed
within 270 days following the Closing Date or (iii) within 20 days of the
consummation of the Exchange Offer (A) any Purchaser so requests with respect to
Securities not eligible to be exchanged for Exchange Securities in the

 

-5-



--------------------------------------------------------------------------------

Exchange Offer, (B) any holder of Securities notifies the Company that it is not
eligible to participate in the Exchange Offer, or (C) any Purchaser notifies the
Company that it will not receive freely tradable Exchange Securities in exchange
for Securities constituting any portion of an unsold allotment, the Company and
the Guarantor shall, in lieu of (or, in the case of clause (iii), in addition
to) conducting the Exchange Offer contemplated by Section 2(a), use their
reasonable best efforts to submit under the Securities Act as soon as
practicable, but no later than 30 days after the time such obligation to file
arises, a “shelf” registration statement providing for the registration of, and
the sale on a continuous or delayed basis by the holders of, all of the
Registrable Securities, pursuant to Rule 415 or any similar rule that may be
adopted by the Commission (such filing, the “Shelf Registration” and such
registration statement, the “Shelf Registration Statement”). The Company and the
Guarantor agree to use their reasonable best efforts (x) to cause the Shelf
Registration Statement to become or be declared effective as soon as
practicable, and no later than 120 days after such Shelf Registration Statement
is submitted, and to keep such Shelf Registration Statement continuously
effective for a period ending on the earliest of (A) the second anniversary of
the Effective Time (or the first anniversary of the Effective Time if the Shelf
Registration Statement is submitted at the request of any Purchaser), (B) such
time as there are no longer any Registrable Securities outstanding and (C) the
time when the Registrable Securities can be sold pursuant to Rule 144 without
any limitations under clauses (c), (e), (f) and (h) of Rule 144; provided,
however, that no holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement or to use the prospectus
forming a part thereof for resales of Registrable Securities unless such holder
is an Electing Holder, and (y) after the Effective Time of the Shelf
Registration Statement, promptly upon the request of any holder of Registrable
Securities that is not then an Electing Holder, to take any action reasonably
necessary to enable such holder to use the prospectus forming a part thereof for
resales of Registrable Securities, including, without limitation, any action
necessary to identify such holder as a selling securityholder in the Shelf
Registration Statement; provided, however, that nothing in this clause (y) shall
relieve any such holder of the obligation to return a completed and signed
Notice and Questionnaire to the Company in accordance with Section 3(d)(iii)
hereof. The Company and the Guarantor further agree to supplement or make
amendments to the Shelf Registration Statement, as and when required by the
rules, regulations or instructions applicable to the registration form used by
the Company and the Guarantor for such Shelf Registration Statement or by the
Securities Act or rules and regulations thereunder for shelf registration, and
the Company and the Guarantor agree to furnish to each Electing Holder copies of
any such supplement or amendment prior to its being used or promptly following
its filing with the Commission.

 

(c) In the event that (i) the Company or the Guarantor has not submitted the
Exchange Registration Statement or Shelf Registration Statement within 180 days
after the Closing Date, or (ii) such Exchange Registration Statement has not
been declared effective by the Commission within 240 days after the Closing
Date, or (iii) neither the Exchange Offer has been consummated nor the Shelf
Registration Statement has been declared effective by the Commission within 270
days after the Closing Date or (iv) any Exchange Registration Statement or Shelf
Registration Statement required by Section 2(a) or 2(b) hereof is filed and
declared effective but shall thereafter either be withdrawn by the Company or
the Guarantor or shall become subject to an effective stop order issued pursuant
to Section 8(d) of the Securities Act suspending the effectiveness of such
registration statement (except as specifically permitted herein) without being
succeeded immediately by an additional registration statement filed and declared
effective (each

 

-6-



--------------------------------------------------------------------------------

such event referred to in clauses (i) through (iv), a “Registration Default” and
each period during which a Registration Default has occurred and is continuing,
a “Registration Default Period”), then, as liquidated damages for such
Registration Default, subject to the provisions of Section 9(b), special
interest (“Special Interest”), in addition to the Base Interest, shall accrue at
a per annum rate of 0.50% for the first 90 days of the Registration Default
Period, at a per annum rate of 0.75% for the second 90 days of the Registration
Default Period, at a per annum rate of 1.00% for the third 90 days of the
Registration Default Period, at a per annum rate of 1.25% for the fourth 90 days
of the Registration Default Period and at a per annum rate of 1.50% thereafter
for the remaining portion of the Registration Default Period.

 

(d) The Company and the Guarantor shall take all actions necessary or advisable
to be taken by it to ensure that the transactions contemplated herein are
effected as so contemplated, including all actions necessary or desirable to
register the Guarantee under the registration statement contemplated in Section
2(a) or 2(b) hereof, as applicable.

 

(e) Any reference herein to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time and any reference herein to any
post-effective amendment to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time.

 

(f) The Company and the Guarantor may suspend the use of any prospectus for a
period (a “Deferral Period”) if (i) such action is required by applicable law,
or (ii) due to the existence of material non-public information, disclosure of
such material non-public information would be required to make the statements
contained in the applicable registration statement not misleading (including for
the avoidance of doubt, the pendency of an acquisition, disposition or public or
private offering by the Company), and the Company has a bona fide business
purpose for preserving as confidential such material non-public information to
avoid premature public disclosure of a pending corporate transaction, including
pending acquisitions or divestitures of assets, mergers and combinations and
similar events; provided that (v) the Company and the Guarantor shall use their
reasonable best efforts to minimize the duration of the Deferral Period,
subject, in the case of clause (ii) above, to consideration of the business
purposes contemplated therein, (w) Deferral Periods shall not occur more than
three times in any twelve-month period, (x) the Deferral Period together with
any other Deferral Periods shall not exceed an aggregate of 45 days in any
twelve-month period, (y) the Exchange Offer Period and/or Shelf Registration
Period, as applicable, shall be extended by the number of days during which such
Exchange Registration Statement and/or Shelf Registration Statement was not
effective or usable as a result of a Deferral Period and (z) promptly upon the
cessation of a Deferral Period the Company and the Guarantor comply with the
requirements of Section 3(c) and Section 3(d), as applicable. Notwithstsanding
Section 2(c), the occurrence of a Deferral Period in accordance with this
Section 2(f) shall not constitute a Registration Default.

 

3. Registration Procedures.

 

If the Company or the Guarantor submits or files a registration statement
pursuant to Section 2(a) or Section 2(b), the following provisions shall apply:

 

(a) At or before the Effective Time of the Exchange Offer or the Shelf
Registration, as the case may be, the Company shall, and the Guarantor shall
cause the Company to, qualify the Indenture under the Trust Indenture Act.

 

-7-



--------------------------------------------------------------------------------

(b) In the event that such qualification would require the appointment of a new
trustee under the Indenture, the Company shall, and the Guarantor shall cause
the Company to, appoint a new trustee thereunder pursuant to the applicable
provisions of the Indenture.

 

(c) In connection with the Company’s and the Guarantor’s obligations with
respect to the registration of Exchange Securities as contemplated by Section
2(a) (the “Exchange Registration”), if applicable, the Company and the Guarantor
shall, as soon as practicable (or as otherwise specified):

 

(i) prepare and submit with the Commission, as soon as practicable but no later
than 180 days after the Closing Date, an Exchange Registration Statement on any
form which may be utilized by the Company and which shall permit the Exchange
Offer and resales of Exchange Securities by broker-dealers during the Resale
Period to be effected as contemplated by Section 2(a), and use their respective
reasonable best efforts to cause such Exchange Registration Statement to be
declared effective as soon as practicable thereafter, but no later than 240 days
after the Closing Date;

 

(ii) as soon as practicable prepare and file with the Commission such amendments
and supplements to such Exchange Registration Statement and the prospectus
included therein as may be necessary to effect and maintain the effectiveness of
such Exchange Registration Statement for the periods and purposes contemplated
in Section 2(a) hereof and as may be required by the applicable rules and
regulations of the Commission and the instructions applicable to the form of
such Exchange Registration Statement, and promptly provide each broker-dealer
holding Exchange Securities with such number of copies of the prospectus
included therein (as then amended or supplemented), in conformity in all
material respects with the requirements of the Securities Act and the Trust
Indenture Act and the rules and regulations of the Commission thereunder, as
such broker-dealer reasonably may request prior to the expiration of the Resale
Period, for use in connection with resales of Exchange Securities;

 

(iii) promptly notify each broker-dealer that has requested or received copies
of the prospectus included in such registration statement, and confirm such
advice in writing, (A) when such Exchange Registration Statement or the
prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed, and, with respect to such Exchange
Registration Statement or any post-effective amendment, when the same has become
effective, (B) of any comments by the Commission and by the blue sky or
securities commissioner or regulator of any state with respect thereto or any
request by the Commission for amendments or supplements to such Exchange
Registration Statement or prospectus or for additional information, (C) of the
issuance by the Commission of any stop order suspending the effectiveness of
such Exchange Registration Statement or the initiation or threatening of any
proceedings for that purpose, (D) if at any time the representations and
warranties of the Company and

 

-8-



--------------------------------------------------------------------------------

the Guarantor contemplated by Section 5 cease to be true and correct in all
material respects, (E) of the receipt by the Company or the Guarantor of any
notification with respect to the suspension of the qualification of the Exchange
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, or (F) at any time during the Resale Period when a
prospectus is required to be delivered under the Securities Act, that such
Exchange Registration Statement, prospectus, prospectus amendment or supplement
or post-effective amendment does not conform in all material respects to the
applicable requirements of the Securities Act and the Trust Indenture Act and
the rules and regulations of the Commission thereunder or contains an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

 

(iv) in the event that the Company or the Guarantor would be required, pursuant
to Section 3(e)(iii)(F) above, to notify any broker-dealers holding Exchange
Securities, without delay prepare and furnish to each such holder a reasonable
number of copies of a prospectus supplemented or amended so that, as thereafter
delivered to purchasers of such Exchange Securities during the Resale Period,
such prospectus shall conform in all material respects to the applicable
requirements of the Securities Act and the Trust Indenture Act and the rules and
regulations of the Commission thereunder and shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

 

(v) use their respective reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of such Exchange Registration Statement or
any post-effective amendment thereto at the earliest practicable date;

 

(vi) use their respective reasonable best efforts to (A) register or qualify the
Exchange Securities under the securities laws or blue sky laws of such
jurisdictions as are contemplated by Section 2(a) no later than the commencement
of the Exchange Offer, (B) keep such registrations or qualifications in effect
and comply with such laws so as to permit the continuance of offers, sales and
dealings therein in such jurisdictions until the expiration of the Resale Period
and (C) take any and all other actions as may be reasonably necessary or
advisable to enable each broker-dealer holding Exchange Securities to consummate
the disposition thereof in such jurisdictions; provided, however, that neither
the Company nor the Guarantor shall be required for any such purpose to (1)
qualify as a foreign corporation in any jurisdiction wherein it would not
otherwise be required to qualify but for the requirements of this Section
3(c)(vi), (2) consent to general service of process in any such jurisdiction or
(3) make any changes to its memorandum of association or articles of association
or any agreement between it and its shareholders;

 

(vii) use their respective reasonable best efforts to obtain the consent or
approval of each governmental agency or authority, whether federal, state or
local, which may be required to effect the Exchange Registration, the Exchange
Offer and the offering and sale of Exchange Securities by broker-dealers during
the Resale Period;

 

-9-



--------------------------------------------------------------------------------

(viii) provide a CUSIP number, if applicable, and an ISIN number for all
Exchange Securities, not later than the applicable Effective Time; and

 

(ix) comply with all applicable rules and regulations of the Commission, and
make generally available to its securityholders as soon as practicable but no
later than eighteen months after the effective date of such Exchange
Registration Statement, an earning statement of the Guarantor and its
subsidiaries complying with Section 11(a) of the Securities Act (including, at
the option of the Guarantor, Rule 158 thereunder).

 

(d) In connection with the Company’s and the Guarantor’s obligations with
respect to the Shelf Registration, if applicable, the Company and the Guarantor
shall, as soon as practicable (or as otherwise specified):

 

(i) prepare and file with the Commission, as soon as practicable but in any case
within the time periods specified in Section 2(b), a Shelf Registration
Statement on any form which may be utilized by the Company and the Guarantor and
which shall register all of the Registrable Securities for resale by the holders
thereof in accordance with such method or methods of disposition as may be
specified by such of the holders as, from time to time, may be Electing Holders
and use its reasonable best efforts to cause such Shelf Registration Statement
to be declared effective as soon as practicable but in any case within the time
periods specified in Section 2(b);

 

(ii) as soon as practicable, but not less than 30 calendar days prior to the
Effective Time of the Shelf Registration Statement, mail the Notice and
Questionnaire to the holders of Registrable Securities; no holder shall be
entitled to be named as a selling securityholder in the Shelf Registration
Statement as of the Effective Time, and no holder shall be entitled to use the
prospectus forming a part thereof for resales of Registrable Securities at any
time, unless such holder has returned a completed and signed Notice and
Questionnaire to the Company by the deadline for response set forth therein;
provided, however, holders of Registrable Securities shall have at least 28
calendar days from the date on which the Notice and Questionnaire is first
mailed to such holders to return a completed and signed Notice and Questionnaire
to the Company;

 

(iii) after the Effective Time of the Shelf Registration Statement, upon the
request of any holder of Registrable Securities that is not then an Electing
Holder, promptly send a Notice and Questionnaire to such holder; provided that
the Company and the Guarantor shall not be required to take any action to name
such holder as a selling securityholder in the Shelf Registration Statement or
to enable such holder to use the prospectus forming a part thereof for resales
of Registrable Securities until such holder has returned a completed and signed
Notice and Questionnaire to the Company;

 

(iv) as soon as practicable prepare and file with the Commission such amendments
and supplements to such Shelf Registration Statement and the prospectus included
therein as may be necessary to effect and maintain the effectiveness of such
Shelf Registration Statement for the period specified in Section 2(b) hereof and
as may be required by the applicable rules and regulations of the Commission and
the instructions applicable to the form of such Shelf Registration Statement,
and furnish to the Electing Holders copies of any such supplement or amendment
simultaneously with or prior to its being used or filed with the Commission;

 

-10-



--------------------------------------------------------------------------------

(v) comply with the provisions of the Securities Act with respect to the
disposition of all of the Registrable Securities covered by such Shelf
Registration Statement in accordance with the intended methods of disposition by
the Electing Holders provided for in such Shelf Registration Statement;

 

(vi) provide (A) the Electing Holders, (B) the underwriters (which term, for
purposes of this Exchange and Registration Rights Agreement, shall include a
person deemed to be an underwriter within the meaning of Section 2(a)(11) of the
Securities Act), if any, thereof, (C) any sales or placement agent therefor, (D)
counsel for any such underwriter or agent and (E) not more than one counsel for
all the Electing Holders the opportunity to participate in the preparation of
such Shelf Registration Statement, each prospectus included therein or filed
with the Commission and each amendment or supplement thereto;

 

(vii) for a reasonable period prior to the filing of such Shelf Registration
Statement, and throughout the period specified in Section 2(b), make available
at reasonable times at the Company’s principal place of business or such other
reasonable place for inspection by the persons referred to in Section 3(d)(vi)
who shall certify to the Company that they have a current intention to sell the
Registrable Securities pursuant to the Shelf Registration such financial and
other information and books and records of the Company and the Guarantor, and
cause the officers, employees, counsel and independent certified public
accountants of the Company and the Guarantor to respond to such inquiries, as
shall be reasonably necessary, in the judgment of the respective counsel
referred to in such Section, to conduct a reasonable investigation within the
meaning of Section 11 of the Securities Act; provided, however, that each such
party shall be required to maintain in confidence (and execute such
confidentiality agreements as may reasonably be requested by the Company) and
not to disclose to any other person any information or records reasonably
designated by the Company or the Guarantor as being confidential, until such
time as (A) such information becomes a matter of public record (whether by
virtue of its inclusion in such registration statement or otherwise), or (B)
such person shall be required so to disclose such information pursuant to a
subpoena or order of any court or other governmental agency or body having
jurisdiction over the matter (subject to the requirements of such order, and
only after such person shall have given the Company prompt prior written notice
of such requirement), or (C) such information is required to be set forth in
such Shelf Registration Statement or the prospectus included therein or in an
amendment to such Shelf Registration Statement or an amendment or supplement to
such prospectus in order that such Shelf Registration Statement, prospectus,
amendment or supplement, as the case may be, complies with applicable
requirements of the federal securities laws and the rules and regulations of the
Commission and does not contain an untrue statement of a material fact or omit
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing;

 

-11-



--------------------------------------------------------------------------------

(viii) promptly notify each of the Electing Holders, any sales or placement
agent therefor and any underwriter thereof (which notification may be made
through any managing underwriter that is a representative of such underwriter
for such purpose) and confirm such advice in writing, (A) when such Shelf
Registration Statement or the prospectus included therein or any prospectus
amendment or supplement or post-effective amendment has been filed, and, with
respect to such Shelf Registration Statement or any post-effective amendment,
when the same has become effective, (B) of any comments by the Commission and by
the blue sky or securities commissioner or regulator of any state with respect
thereto or any request by the Commission for amendments or supplements to such
Shelf Registration Statement or prospectus or for additional information, (C) of
the issuance by the Commission of any stop order suspending the effectiveness of
such Shelf Registration Statement or the initiation or threatening of any
proceedings for that purpose, (D) if at any time the representations and
warranties of the Company and the Guarantor contemplated by Section 3(d)(xvii)
or Section 5 cease to be true and correct in all material respects, (E) of the
receipt by the Company or the Guarantor of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose, or (F) if at any time when a prospectus is required to be delivered
under the Securities Act, that such Shelf Registration Statement, prospectus,
prospectus amendment or supplement or post-effective amendment does not conform
in all material respects to the applicable requirements of the Securities Act
and the Trust Indenture Act and the rules and regulations of the Commission
thereunder or contains an untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;

 

(ix) use their respective reasonable best efforts to obtain the withdrawal of
any order suspending the effectiveness of such registration statement or any
post-effective amendment thereto at the earliest practicable date;

 

(x) if requested by any managing underwriter or underwriters, any placement or
sales agent or any Electing Holder, promptly incorporate in a prospectus
supplement or post-effective amendment such information as is required by the
applicable rules and regulations of the Commission and as such managing
underwriter or underwriters, such agent or such Electing Holder specifies should
be included therein relating to the terms of the sale of such Registrable
Securities, including information with respect to the principal amount of
Registrable Securities being sold by such Electing Holder or agent or to any
underwriters, the name and description of such Electing Holder, agent or
underwriter, the offering price of such Registrable Securities and any discount,
commission or other compensation payable in respect thereof, the purchase price
being paid therefor by such underwriters and with respect to any other terms of
the offering of the Registrable Securities to be sold by such Electing Holder or
agent or to such underwriters; and make all required filings of such prospectus
supplement or post-effective amendment promptly after notification of the
matters to be incorporated in such prospectus supplement or post-effective
amendment;

 

-12-



--------------------------------------------------------------------------------

(xi) furnish to each Electing Holder, each placement or sales agent, if any,
therefor, each underwriter, if any, thereof and the respective counsel referred
to in Section 3(d)(vi) an executed copy (or, in the case of an Electing Holder,
a conformed copy) of such Shelf Registration Statement, each such amendment and
supplement thereto (in each case including all exhibits thereto (in the case of
an Electing Holder of Registrable Securities, upon request) and documents
incorporated by reference therein) and such number of copies of such Shelf
Registration Statement (excluding exhibits thereto and documents incorporated by
reference therein unless specifically so requested by such Electing Holder,
agent or underwriter, as the case may be) and of the prospectus included in such
Shelf Registration Statement (including each preliminary prospectus and any
summary prospectus), in conformity in all material respects with the applicable
requirements of the Securities Act and the Trust Indenture Act and the rules and
regulations of the Commission thereunder, and such other documents, as such
Electing Holder, agent, if any, and underwriter, if any, may reasonably request
in order to facilitate the offering and disposition of the Registrable
Securities owned by such Electing Holder, offered or sold by such agent or
underwritten by such underwriter and to permit such Electing Holder, agent and
underwriter to satisfy the prospectus delivery requirements of the Securities
Act; and the Company and the Guarantor hereby consent to the use of such
prospectus (including such preliminary and summary prospectus) and any amendment
or supplement thereto by each such Electing Holder and by any such agent and
underwriter, in each case in the form most recently provided to such person by
the Company or the Guarantor, in connection with the offering and sale of the
Registrable Securities covered by the prospectus (including such preliminary and
summary prospectus) or any supplement or amendment thereto;

 

(xii) use their respective reasonable best efforts to (A) register or qualify
the Registrable Securities to be included in such Shelf Registration Statement
under such securities laws or blue sky laws of such jurisdictions as any
Electing Holder and each placement or sales agent, if any, therefor and
underwriter, if any, thereof shall reasonably request, (B) keep such
registrations or qualifications in effect and comply with such laws so as to
permit the continuance of offers, sales and dealings therein in such
jurisdictions during the period the Shelf Registration is required to remain
effective under Section 2(b) above and for so long as may be necessary to enable
any such Electing Holder, agent or underwriter to complete its distribution of
Securities pursuant to such Shelf Registration Statement and (C) take any and
all other actions as may be reasonably necessary or advisable to enable each
such Electing Holder, agent, if any, and underwriter, if any, to consummate the
disposition in such jurisdictions of such Registrable Securities; provided,
however, that neither the Company nor the Guarantor shall be required for any
such purpose to (1) qualify as a foreign corporation in any jurisdiction wherein
it would not otherwise be required to qualify but for the requirements of this
Section 3(d)(xii), (2) consent to general service of process in any such
jurisdiction or (3) make any changes to its memorandums of association or
articles of association or any agreement between it and its shareholders;

 

(xiii) use their respective reasonable best efforts to obtain the consent or
approval of each governmental agency or authority, whether federal, state or
local, which

 

-13-



--------------------------------------------------------------------------------

may be required to effect the Shelf Registration or the offering or sale in
connection therewith or to enable the selling holder or holders to offer, or to
consummate the disposition of, their Registrable Securities;

 

(xiv) unless any Registrable Securities shall be in book-entry only form,
cooperate with the Electing Holders and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold, which certificates, if so required by any
securities exchange upon which any Registrable Securities are listed, shall be
penned, lithographed or engraved, or produced by any combination of such
methods, on steel engraved borders, and which certificates shall not bear any
restrictive legends; and, in the case of an underwritten offering, enable such
Registrable Securities to be in such denominations and registered in such names
as the managing underwriters may request at least two business days prior to any
sale of the Registrable Securities;

 

(xv) provide a CUSIP, if applicable, and an ISIN number for all Registrable
Securities, not later than the applicable Effective Time;

 

(xvi) enter into one or more underwriting agreements, engagement letters, agency
agreements, “best efforts” underwriting agreements or similar agreements, as
appropriate, including customary provisions relating to indemnification and
contribution, and take such other actions in connection therewith as any
Electing Holders aggregating at least 50% in aggregate principal amount of the
Dollar Registrable Securities at the time outstanding or any Electing Holders
aggregating at least 50% in aggregate principal amount of the Sterling
Registrable Securities at the time outstanding shall request in order to
expedite or facilitate the disposition of such Registrable Securities;

 

(xvii) whether or not an agreement of the type referred to in Section 3(d)(xvi)
hereof is entered into and whether or not any portion of the offering
contemplated by the Shelf Registration is an underwritten offering or is made
through a placement or sales agent or any other entity, (A) make such
representations and warranties to the Electing Holders and the placement or
sales agent, if any, therefor and the underwriters, if any, thereof in form,
substance and scope as are customarily made in connection with an offering of
debt securities pursuant to any appropriate agreement or to a registration
statement filed on the form applicable to the Shelf Registration; (B) obtain an
opinion of counsel to the Company and the Guarantor in customary form and
covering such matters, of the type customarily covered by such an opinion, as
the managing underwriters, if any, or as any Electing Holders of at least 50% in
aggregate principal amount of the Dollar Registrable Securities at the time
outstanding or any Electing Holders aggregating at least 50% in aggregate
principal amount of the Sterling Registrable Securities at the time outstanding
may reasonably request, addressed to such Electing Holder or Electing Holders
and the placement or sales agent, if any, therefor and the underwriters, if any,
thereof and dated the effective date of such Shelf Registration Statement (and
if such Shelf Registration Statement contemplates an underwritten offering of a
part or all of the Registrable Securities, dated the date of the closing under
the underwriting agreement relating thereto) (it being agreed that the matters
to be covered by such opinion shall include the

 

-14-



--------------------------------------------------------------------------------

due incorporation and good standing of the Company, the Guarantor and their
respective subsidiaries; the qualification of the Company, the Guarantor and
their respective subsidiaries to transact business as foreign corporations; the
due authorization, execution and delivery of the relevant agreement of the type
referred to in Section 3(d)(xvi) hereof; the due authorization, execution,
authentication and issuance, and the validity and enforceability, of the
Securities; the absence of material legal or governmental proceedings involving
the Company or the Guarantor; the absence of a breach by the Company, the
Guarantor or any of their respective subsidiaries of, or a default under,
material agreements binding upon the Company, the Guarantor or any of their
respective subsidiaries; the absence of governmental approvals required to be
obtained in connection with the Shelf Registration, the offering and sale of the
Registrable Securities, this Exchange and Registration Rights Agreement or any
agreement of the type referred to in Section 3(d)(xvi) hereof, except such
approvals as may be required under state securities or blue sky laws; the
material compliance as to form of such Shelf Registration Statement and any
documents incorporated by reference therein and of the Indenture with the
requirements of the Securities Act and the Trust Indenture Act and the rules and
regulations of the Commission thereunder, respectively; and, as of the date of
the opinion and of the Shelf Registration Statement or most recent
post-effective amendment thereto, as the case may be, the absence from such
Shelf Registration Statement and the prospectus included therein, as then
amended or supplemented, and from the documents incorporated by reference
therein (in each case other than the financial statements and other financial
information contained therein) of an untrue statement of a material fact or the
omission to state therein a material fact necessary to make the statements
therein not misleading (in the case of such documents, in the light of the
circumstances existing at the time that such documents were filed with the
Commission under the Exchange Act)); (C) obtain a “cold comfort” letter or
letters from the independent certified public accountants of the Company
addressed to the selling Electing Holders, the placement or sales agent, if any,
therefor or the underwriters, if any, thereof, dated (i) the effective date of
such Shelf Registration Statement and (ii) the effective date of any prospectus
supplement to the prospectus included in such Shelf Registration Statement or
post-effective amendment to such Shelf Registration Statement which includes
unaudited or audited financial statements as of a date or for a period
subsequent to that of the latest such statements included in such prospectus
(and, if such Shelf Registration Statement contemplates an underwritten offering
pursuant to any prospectus supplement to the prospectus included in such Shelf
Registration Statement or post-effective amendment to such Shelf Registration
Statement which includes unaudited or audited financial statements as of a date
or for a period subsequent to that of the latest such statements included in
such prospectus, dated the date of the closing under the underwriting agreement
relating thereto), such letter or letters to be in customary form and covering
such matters of the type customarily covered by letters of such type; (D)
deliver such documents and certificates, including officers’ certificates, as
may be reasonably requested by any Electing Holders of at least 50% in aggregate
principal amount of the Dollar Registrable Securities at the time outstanding,
any Electing Holders aggregating at least 50% in aggregate principal amount of
the Sterling Registrable Securities at the time outstanding or the placement or
sales agent, if any, therefor and the managing underwriters, if any, thereof to
evidence the accuracy of the representations and warranties made pursuant to
clause (A) above or those contained in Section 5(a)

 

-15-



--------------------------------------------------------------------------------

hereof and the compliance with or satisfaction of any agreements or conditions
contained in the underwriting agreement or other agreement entered into by the
Company or the Guarantor; and (E) undertake such obligations relating to expense
reimbursement, indemnification and contribution as are provided in Section 6
hereof;

 

(xviii) notify in writing each holder of Registrable Securities of any proposal
by the Company or the Guarantor to amend or waive any provision of this Exchange
and Registration Rights Agreement pursuant to Section 9(h) hereof and of any
amendment or waiver effected pursuant thereto, each of which notices shall
contain the text of the amendment or waiver proposed or effected, as the case
may be;

 

(xix) in the event that any broker-dealer registered under the Exchange Act
shall underwrite any Registrable Securities or participate as a member of an
underwriting syndicate or selling group or “assist in the distribution” (within
the meaning of the Conduct Rules (the “Conduct Rules) of the National
Association of Securities Dealers, Inc. (“NASD”) or any successor thereto, as
amended from time to time) thereof, whether as a holder of such Registrable
Securities or as an underwriter, a placement or sales agent or a broker or
dealer in respect thereof, or otherwise, assist such broker-dealer in complying
with the requirements of such Conduct Rules, including by (A) if such Conduct
Rules shall so require, engaging a “qualified independent underwriter” (as
defined in such Conduct Rules) to participate in the preparation of the Shelf
Registration Statement relating to such Registrable Securities, to exercise
usual standards of due diligence in respect thereto and, if any portion of the
offering contemplated by such Shelf Registration Statement is an underwritten
offering or is made through a placement or sales agent, to recommend the yield
of such Registrable Securities, (B) indemnifying any such qualified independent
underwriter to the extent of the indemnification of underwriters provided in
Section 6 hereof (or to such other customary extent as may be requested by such
underwriter), and (C) providing such information to such broker-dealer as may be
required in order for such broker-dealer to comply with the requirements of the
Conduct Rules; and

 

(xx) comply with all applicable rules and regulations of the Commission, and
make generally available to its securityholders as soon as practicable but in
any event not later than eighteen months after the effective date of such Shelf
Registration Statement, an earning statement of the Guarantor and its
subsidiaries complying with Section 11(a) of the Securities Act (including, at
the option of the Guarantor, Rule 158 thereunder).

 

(e) In the event that the Company or the Guarantor would be required, pursuant
to Section 3(d)(viii)(F) above, to notify the Electing Holders, the placement or
sales agent, if any, therefor and the managing underwriters, if any, thereof,
the Company and the Guarantor shall without delay prepare and furnish to each of
the Electing Holders, to each placement or sales agent, if any, and to each such
underwriter, if any, a reasonable number of copies of a prospectus supplemented
or amended so that, as thereafter delivered to purchasers of Registrable
Securities, such prospectus shall conform in all material respects to the
applicable requirements of the Securities Act and the Trust Indenture Act and
the rules and regulations of the Commission thereunder and shall not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light

 

-16-



--------------------------------------------------------------------------------

of the circumstances then existing. Each Electing Holder agrees that upon
receipt of any notice from the Company or the Guarantor pursuant to Section
3(d)(viii)(F) hereof, such Electing Holder shall forthwith discontinue the
disposition of Registrable Securities pursuant to the Shelf Registration
Statement applicable to such Registrable Securities until such Electing Holder
shall have received copies of such amended or supplemented prospectus, and if so
directed by the Company, such Electing Holder shall deliver to the Company (at
the Company’s and the Guarantor’s joint expense) all copies, other than
permanent file copies, then in such Electing Holder’s possession of the
prospectus covering such Registrable Securities at the time of receipt of such
notice.

 

(f) In the event of a Shelf Registration, in addition to the information
required to be provided by each Electing Holder in their respective Notice
Questionnaire, the Company may require such Electing Holder to furnish to the
Company such additional information regarding such Electing Holder and such
Electing Holder’s intended method of distribution of Registrable Securities as
may be required in order to comply with the Securities Act. Each such Electing
Holder agrees to notify the Company as promptly as practicable of any inaccuracy
or change in information previously furnished by such Electing Holder to the
Company or of the occurrence of any event in either case as a result of which
any prospectus relating to such Shelf Registration contains or would contain an
untrue statement of a material fact regarding such Electing Holder or such
Electing Holder’s intended method of disposition of such Registrable Securities
or omits to state any material fact regarding such Electing Holder or such
Electing Holder’s intended method of disposition of such Registrable Securities
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, and promptly to furnish
to the Company any additional information required to correct and update any
previously furnished information or required so that such prospectus shall not
contain, with respect to such Electing Holder or the disposition of such
Registrable Securities, an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.

 

(g) Until the expiration of two years after the Closing Date, the Company and
the Guarantor will not, and will not permit any of their respective “affiliates”
(as defined in Rule 144) to, resell any of the Securities that have been
reacquired by any of them except pursuant to an effective registration statement
under the Securities Act.

 

4. Registration Expenses.

 

The Company and the Guarantor jointly agree to bear and to pay or cause to be
paid promptly all expenses incident to the Company’s and the Guarantor’s
performance of or compliance with this Exchange and Registration Rights
Agreement, including, without limitation, (a) all Commission and any NASD
registration, filing and review fees and expenses including reasonable fees and
disbursements of counsel for the placement or sales agent or underwriters in
connection with such registration, filing and review, (b) all fees and expenses
in connection with the qualification of the Securities for offering and sale
under the state securities and blue sky laws referred to in Section 3(d)(xii)
hereof and determination of their eligibility for investment under the laws of
such jurisdictions as any managing underwriters or the Electing Holders may
designate, including any reasonable fees and disbursements of counsel for the
Electing Holders or

 

-17-



--------------------------------------------------------------------------------

underwriters in connection with such qualification and determination, (c) all
expenses relating to the preparation, printing, production, distribution and
reproduction of each registration statement required to be filed hereunder, each
prospectus included therein or prepared for distribution pursuant hereto, each
amendment or supplement to the foregoing, the expenses of preparing the
Securities for delivery and the expenses of printing or producing any
underwriting agreements, agreements among underwriters, selling agreements and
blue sky or legal investment memoranda and all other documents in connection
with the offering, sale or delivery of Securities to be disposed of (including
certificates representing the Securities), (d) messenger, telephone and delivery
expenses relating to the offering, sale or delivery of Securities and the
preparation of documents referred in clause (c) above, (e) fees and expenses of
the Trustee under the Indenture, any agent of the Trustee and any counsel for
the Trustee and of any collateral agent or custodian, (f) internal expenses
(including all salaries and expenses of the Company’s and the Guarantor’s
officers and employees performing legal or accounting duties), (g) fees,
disbursements and expenses of counsel and independent certified public
accountants of the Company and the Guarantor (including the expenses of any
opinions or “cold comfort” letters required by or incident to such performance
and compliance), (h) fees, disbursements and expenses of any “qualified
independent underwriter” engaged pursuant to Section 3(d)(xix) hereof, (i)
reasonable fees, disbursements and expenses of one counsel for the Electing
Holders retained in connection with a Shelf Registration, as selected by the
Electing Holders of at least a majority in aggregate principal amount of the
Registrable Securities held by Electing Holders (which counsel shall be
reasonably satisfactory to the Company), (j) any fees charged by securities
rating services for rating the Securities, and (k) fees, expenses and
disbursements of any other persons, including special experts, retained by the
Company or the Guarantor in connection with such registration (collectively, the
“Registration Expenses”). To the extent that any Registration Expenses are
incurred, assumed or paid by any holder of Registrable Securities or any
placement or sales agent therefor or underwriter thereof, the Company or the
Guarantor shall reimburse such person for the full amount of the Registration
Expenses so incurred, assumed or paid promptly after receipt of a request
therefor. Notwithstanding the foregoing, the holders of the Registrable
Securities being registered shall pay all agency fees and commissions and
underwriting discounts and commissions attributable to the sale of such
Registrable Securities and the fees and disbursements of any counsel or other
advisors or experts retained by such holders (severally or jointly), other than
the counsel and experts specifically referred to above.

 

5. Representations and Warranties.

 

Each of the Company and the Guarantor represent and warrant to, and agrees with,
each Purchaser and each of the holders from time to time of Registrable
Securities that:

 

(a) Each registration statement covering Registrable Securities and each
prospectus (including any preliminary or summary prospectus) contained therein
or furnished pursuant to Section 3(d) or Section 3(c) hereof and any further
amendments or supplements to any such registration statement or prospectus, when
it becomes effective or is filed with the Commission, as the case may be, and,
in the case of an underwritten offering of Registrable Securities, at the time
of the closing under the underwriting agreement relating thereto, will conform
in all material respects to the requirements of the Securities Act and the Trust
Indenture Act and the rules and regulations of the Commission thereunder and
will not contain an untrue statement of a material fact or omit to state a
material

 

-18-



--------------------------------------------------------------------------------

fact required to be stated therein or necessary to make the statements therein
not misleading; and at all times subsequent to the Effective Time when a
prospectus would be required to be delivered under the Securities Act, other
than from (i) such time as a notice has been given to holders of Registrable
Securities pursuant to Section 3(d)(viii)(F) or Section 3(c)(iii)(F) hereof
until (ii) such time as the Company and the Guarantor furnish an amended or
supplemented prospectus pursuant to Section 3(e) or Section 3(c)(iv) hereof,
each such registration statement, and each prospectus (including any summary
prospectus) contained therein or furnished pursuant to Section 3(d) or Section
3(c) hereof, as then amended or supplemented, will conform in all material
respects to the requirements of the Securities Act and the Trust Indenture Act
and the rules and regulations of the Commission thereunder and will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in the light of the circumstances then existing; provided, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information furnished in writing to the
Company by a holder of Registrable Securities expressly for use therein.

 

(b) Any documents incorporated by reference in any prospectus referred to in
Section 5(a) hereof, when they become or became effective or are or were filed
with the Commission, as the case may be, will conform or conformed in all
material respects to the requirements of the Securities Act or the Exchange Act,
as applicable, and none of such documents will contain or contained an untrue
statement of a material fact or will omit or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by a holder of Registrable
Securities expressly for use therein.

 

(c) The compliance by the Company and the Guarantor with all of the provisions
of this Exchange and Registration Rights Agreement and the consummation of the
transactions herein contemplated will not (i) conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company, the Guarantor or any of their respective
subsidiaries is a party or by which the Company, the Guarantor or any of their
respective subsidiaries is bound or to which any of the property or assets of
the Company, the Guarantor or any of their respective subsidiaries is subject,
(ii) result in any violation of the provisions of the memorandum of association,
as amended, or the articles of association of the Company or the Guarantor or
(iii) result in any violation of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company,
the Guarantor or any of their respective subsidiaries or any of their
properties, except, in the cases of clause (i) or (iii), for such conflicts,
breaches or violations that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect (as defined in the
Purchase Agreement); and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the consummation by the Company and the Guarantor of the
transactions contemplated by this Exchange and Registration Rights Agreement,
except the registration under the Securities Act of the Securities,
qualification of the Indenture under the Trust Indenture Act and such consents,
approvals, authorizations, registrations or qualifications as may be required
under state securities or blue sky laws in connection with the offering and
distribution of the Securities.

 

-19-



--------------------------------------------------------------------------------

(d) This Exchange and Registration Rights Agreement has been duly authorized,
executed and delivered by the Company and the Guarantor.

 

6. Indemnification.

 

(a) Indemnification by the Company and the Guarantor. The Company and the
Guarantor, jointly and severally, will indemnify and hold harmless each of the
holders of Registrable Securities included in an Exchange Registration
Statement, each of the Electing Holders of Registrable Securities included in a
Shelf Registration Statement and each person who participates as a placement or
sales agent or as an underwriter in any offering or sale of such Registrable
Securities against any losses, claims, damages or liabilities, joint or several,
to which such holder, agent or underwriter may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Exchange Registration Statement or Shelf Registration Statement, as the case may
be, under which such Registrable Securities were registered under the Securities
Act, or any preliminary, final or summary prospectus contained therein or
furnished by the Company or the Guarantor to any such holder, Electing Holder,
agent or underwriter, or any amendment or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse such holder, such Electing Holder, such agent and
such underwriter for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that neither the Company nor the
Guarantor shall be liable to any such person in any such case to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement, or preliminary, final or summary
prospectus, or amendment or supplement thereto, in reliance upon and in
conformity with written information furnished to the Company by such person
expressly for use therein.

 

(b) Indemnification by the Holders and any Agents and Underwriters. The Company
may require, as a condition to including any Registrable Securities in any
registration statement filed pursuant to Section 2(b) hereof and to entering
into any underwriting agreement with respect thereto, that the Company shall
have received an undertaking reasonably satisfactory to it from the Electing
Holder of such Registrable Securities and from each underwriter named in any
such underwriting agreement, severally and not jointly, to (i) indemnify and
hold harmless the Company, the Guarantor, and all other holders of Registrable
Securities, against any losses, claims, damages or liabilities to which the
Company, the Guarantor or such other holders of Registrable Securities may
become subject, under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in such registration statement, or any preliminary, final or
summary prospectus contained therein or furnished by the Company to any such
Electing Holder, agent or underwriter, or any amendment or supplement

 

-20-



--------------------------------------------------------------------------------

thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information furnished to the Company by such Electing Holder or underwriter
expressly for use therein, and (ii) reimburse the Company and the Guarantor for
any legal or other expenses reasonably incurred by the Company and the Guarantor
in connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that no such Electing Holder shall be
required to undertake liability to any person under this Section 6(b) for any
amounts in excess of the dollar or sterling amount of the proceeds to be
received by such Electing Holder from the sale of such Electing Holder’s
Registrable Securities pursuant to such registration.

 

(c) Notices of Claims, Etc. Promptly after receipt by an indemnified party under
subsection (a) or (b) above of written notice of the commencement of any action,
such indemnified party shall, if a claim in respect thereof is to be made
against an indemnifying party pursuant to the indemnification provisions of or
contemplated by this Section 6, notify such indemnifying party in writing of the
commencement of such action; but the omission so to notify the indemnifying
party shall not relieve it from any liability which it may have to any
indemnified party otherwise than under the indemnification provisions of or
contemplated by Section 6(a) or 6(b) hereof. In case any such action shall be
brought against any indemnified party and it shall notify an indemnifying party
of the commencement thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, such indemnifying party shall
not be liable to such indemnified party for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any indemnified
party.

 

(d) Contribution. If for any reason the indemnification provisions contemplated
by Section 6(a) or Section 6(b) are unavailable to or insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other

 

-21-



--------------------------------------------------------------------------------

relevant equitable considerations. The relative fault of such indemnifying party
and indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 6(d) were determined by
pro rata allocation (even if the holders or any agents or underwriters or all of
them were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 6(d). The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, or liabilities (or actions in respect
thereof) referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 6(d), no holder shall be required to contribute any
amount in excess of the amount by which the dollar or sterling amount of the
proceeds received by such holder from the sale of any Registrable Securities
(after deducting any fees, discounts and commissions applicable thereto) exceeds
the amount of any damages which such holder has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission, and no underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Registrable
Securities underwritten by it and distributed to the public were offered to the
public (determined in dollars in the case of Dollar Registrable Securities and
in sterling in the case of Sterling Registrable Securities) exceeds the amount
of any damages which such underwriter has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The holders’
and any underwriters’ obligations in this Section 6(d) to contribute shall be
several in proportion to the principal amount of Registrable Securities
registered or underwritten, as the case may be, by them and not joint
(calculated, as between Dollar Registrable Securities and Sterling Registrable
Securities, by reference to the noon buying rate for sterling for cable transfer
on the Closing Date as certified for customs purposes by the Federal Reserve
Bank of New York).

 

(e) The obligations of the Company and the Guarantor under this Section 6 shall
be in addition to any liability which the Company or the Guarantor may otherwise
have and shall extend, upon the same terms and conditions, to each officer,
director and partner of each holder, agent and underwriter and each person, if
any, who controls any holder, agent or underwriter within the meaning of the
Securities Act; and the obligations of the holders and any agents or
underwriters contemplated by this Section 6 shall be in addition to any
liability which the respective holder, agent or underwriter may otherwise have
and shall extend, upon the same terms and conditions, to each officer and
director of the Company or the Guarantor (including any person who, with his
consent, is named in any registration statement as about to become a director of
the Company or the Guarantor) and to each person, if any, who controls the
Company within the meaning of the Securities Act.

 

-22-



--------------------------------------------------------------------------------

7. Underwritten Offerings.

 

(a) Selection of Underwriters. If any of the Registrable Securities covered by
the Shelf Registration are to be sold pursuant to an underwritten offering, the
managing underwriter or underwriters thereof shall be designated by Electing
Holders holding at least a majority in aggregate principal amount of the
Registrable Securities to be included in such offering, provided that such
designated managing underwriter or underwriters is or are reasonably acceptable
to the Company.

 

(b) Participation by Holders. Each holder of Registrable Securities hereby
agrees with each other such holder that no such holder may participate in any
underwritten offering hereunder unless such holder (i) agrees to sell such
holder’s Registrable Securities on the basis provided in any underwriting
arrangements approved by the persons entitled hereunder to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

 

8. Rule 144.

 

The Company and the Guarantor covenant to the holders of Registrable Securities
that to the extent they shall be required to do so under the Exchange Act, each
shall timely file the reports required to be filed by it under the Exchange Act
or the Securities Act (including the reports under Section 13 and 15(d) of the
Exchange Act referred to in subparagraph (c)(1) of Rule 144 adopted by the
Commission under the Securities Act) and the rules and regulations adopted by
the Commission thereunder, and shall take such further action as any holder of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitations of the exemption
provided by Rule 144 under the Securities Act, as such Rule may be amended from
time to time, or any similar or successor rule or regulation hereafter adopted
by the Commission. Upon the request of any holder of Registrable Securities in
connection with that holder’s sale pursuant to Rule 144, each of the Company and
the Guarantor shall deliver to such holder a written statement as to whether it
has complied with such requirements.

 

9. Irish Listing Obligations.

 

(a) Changes in Rate of Interest. The Company shall, and the Guarantor shall
cause the Company to, notify the Irish Stock Exchange and publish a notice in an
Irish newspaper of national circulation in the event that (i) Special Interest
becomes payable by the terms of this Exchange and Registration Rights Agreement
or (ii) there a change for any reason to the rate of interest payable on any of
the Securities, no later than the commencement of such accrual or change.

 

(b) Exchange Offer Notices and Irish Exchange Agent. In the event of an Exchange
Offer, the Company and the Guarantor shall, (i) prior to or on the date of
commencement of such Exchange Offer, give notice of such Exchange Offer to the
Irish Stock Exchange and publish in an Irish newspaper of national circulation
the announcement of the beginning of the Exchange Offer, (ii) promptly following
completion of such Exchange Offer, give notice of such results to

 

-23-



--------------------------------------------------------------------------------

the Irish Stock Exchange and publish in an Irish newspaper of national
circulation the results of such Exchange Offer, (iii) appoint an Irish exchange
agent through which all relevant documents with respect to the Exchange Offer
will be made available, (iv) and engage the registered Irish exchange agent to,
and ensure that the Irish exchange agent does, perform all agency functions
customarily performed by an exchange agent, including providing a letter of
transmittal and other relevant documents to holders, accepting such documents on
the Company’s behalf, accepting definitive notes for exchange, and delivering
Exchange Securities to holders entitled thereto.

 

10. Miscellaneous.

 

(a) No Inconsistent Agreements. Each of the Company and the Guarantor
represents, warrants, covenants and agrees that it has not granted, and shall
not grant, registration rights with respect to Registrable Securities or any
other securities which would be inconsistent with the terms contained in this
Exchange and Registration Rights Agreement.

 

(b) Specific Performance. The parties hereto acknowledge that there would be no
adequate remedy at law if the Company or the Guarantor fails to perform any of
their respective obligations hereunder and that the Purchasers and the holders
from time to time of the Registrable Securities may be irreparably harmed by any
such failure, and accordingly agree that the Purchasers and such holders, in
addition to any other remedy to which they may be entitled at law or in equity,
shall be entitled to compel specific performance of the obligations of the
Company and the Guarantor under this Exchange and Registration Rights Agreement
in accordance with the terms and conditions of this Exchange and Registration
Rights Agreement, in any court of the United States or any State thereof having
jurisdiction.

 

(c) Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally or by courier, or
three days after being deposited in the mail (registered or certified mail,
postage prepaid, return receipt requested) as follows: If to the Company or the
Guarantor, to the Guarantor at Centennium House, 100 Lower Thames Street, London
EC3R 6DL England, and if to a holder, to the address of such holder set forth in
the security register or other records of the Company and the Guarantor, or to
such other address as the Company or any such holder may have furnished to the
other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

 

(d) Parties in Interest. All the terms and provisions of this Exchange and
Registration Rights Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto and the holders from time to
time of the Registrable Securities and the respective successors and assigns of
the parties hereto and such holders. In the event that any transferee of any
holder of Registrable Securities shall acquire Registrable Securities, in any
manner, whether by gift, bequest, purchase, operation of law or otherwise, such
transferee shall, without any further writing or action of any kind, be deemed a
beneficiary hereof for all purposes and such Registrable Securities shall be
held subject to all of the terms of this Exchange and Registration Rights
Agreement, and by taking and holding such Registrable Securities such transferee
shall be entitled to receive the benefits of, and be conclusively deemed to have
agreed

 

-24-



--------------------------------------------------------------------------------

to be bound by all of the applicable terms and provisions of this Exchange and
Registration Rights Agreement. If the Company shall so request, any such
successor, assign or transferee shall agree in writing to acquire and hold the
Registrable Securities subject to all of the applicable terms hereof.

 

(e) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Exchange and Registration
Rights Agreement or made pursuant hereto shall remain in full force and effect
regardless of any investigation (or statement as to the results thereof) made by
or on behalf of any holder of Registrable Securities, any director, officer or
partner of such holder, any agent or underwriter or any director, officer or
partner thereof, or any controlling person of any of the foregoing, and shall
survive delivery of and payment for the Registrable Securities pursuant to the
Purchase Agreement and the transfer and registration of Registrable Securities
by such holder and the consummation of an Exchange Offer.

 

(f) Joint and Several Obligations. The obligations hereunder of the Company and
the Guarantor shall be joint and several.

 

(g) Governing Law. This Exchange and Registration Rights Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

(h) Jurisdiction. The Company and the Guarantor agree that any suit, action or
proceeding against the Company or the Guarantor, respectively brought by any
Purchaser or holder of Securities, the directors, officers, employees,
Affiliates and agents of any Purchaser or holder of Securities, or by any person
who controls any Purchaser or holder of Securities, arising out of or based upon
this Agreement or the transactions contemplated hereby may be instituted in any
state or U.S. federal court in The City of New York and County of New York, and
waives any objection which it may now or hereafter have to the laying of venue
of any such proceeding, and irrevocably submits to the non-exclusive
jurisdiction of such courts in any suit, action or proceeding. The Company and
the Guarantor each hereby appoint Corporation Services Company, 1133 Avenue of
the Americas, Suite 3100, New York, New York 10036, as its authorized agent (the
“Authorized Agent”) upon whom process may be served in any suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated herein that may be instituted in any state or U.S. federal court in
The City of New York and County of New York, by any Purchaser or holder of
Securities, the directors, officers, employees, Affiliates and agents of any
Purchaser or holder of Securities, or by any person who controls any Purchaser
or holder of Securities, and expressly accepts the non-exclusive jurisdiction of
any such court in respect of any such suit, action or proceeding. The Company
and the Guarantor each hereby represent and warrant that the Authorized Agent
has accepted such appointments and has agreed to act as said agent for service
of process, and the Company and the Guarantor agree to take any and all action,
including the filing of any and all documents that may be necessary to continue
such appointments in full force and effect as aforesaid. Service of process upon
the Authorized Agent shall be deemed, in every respect, effective service of
process upon the Company and the Guarantor. Notwithstanding the foregoing, any
action arising out of or based upon this Agreement may be instituted by any
Purchaser or holder of Securities, the directors, officers, employees,
Affiliates and agents of any Purchaser or holder of Securities, or by any person
who controls any Purchaser or holder of Securities, in any court of competent
jurisdiction in the United Kingdom. The parties hereto each hereby waive any
right to trial by jury in any action, proceeding or counterclaim arising out of
or relating to this Agreement.

 

-25-



--------------------------------------------------------------------------------

(i) Headings. The descriptive headings of the several Sections and paragraphs of
this Exchange and Registration Rights Agreement are inserted for convenience
only, do not constitute a part of this Exchange and Registration Rights
Agreement and shall not affect in any way the meaning or interpretation of this
Exchange and Registration Rights Agreement.

 

(j) Entire Agreement; Amendments. This Exchange and Registration Rights
Agreement and the other writings referred to herein (including the Indenture and
the form of Securities) or delivered pursuant hereto which form a part hereof
contain the entire understanding of the parties with respect to its subject
matter. This Exchange and Registration Rights Agreement supersedes all prior
agreements and understandings between the parties with respect to its subject
matter. This Exchange and Registration Rights Agreement may be amended and the
observance of any term of this Exchange and Registration Rights Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument duly executed by the Company and the
holders of at least a majority in aggregate principal amount of each of the
Dollar Securities and the Sterling Securities at the time outstanding. Each
holder of any Registrable Securities at the time or thereafter outstanding shall
be bound by any amendment or waiver effected pursuant to this Section 9(h),
whether or not any notice, writing or marking indicating such amendment or
waiver appears on such Registrable Securities or is delivered to such holder.

 

(k) Inspection. For so long as this Exchange and Registration Rights Agreement
shall be in effect, this Exchange and Registration Rights Agreement and a
complete list of the names and addresses of all the holders of Registrable
Securities shall be made available for inspection and copying on any business
day by any holder of Registrable Securities for proper purposes only (which
shall include any purpose related to the rights of the holders of Registrable
Securities under the Securities, the Indenture and this Agreement) at the
offices of the Company at the address thereof set forth in Section 9(c) above
and at the office of the Trustee under the Indenture.

 

(l) Counterparts. This agreement may be executed by the parties in counterparts,
each of which shall be deemed to be an original, but all such respective
counterparts shall together constitute one and the same instrument.

 

-26-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us one for the Company, the Guarantor and the Representative plus one
for each counsel counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Purchasers, the Guarantor and
the Company. It is understood that your acceptance of this letter on behalf of
each of the Purchasers is pursuant to the authority set forth in a form of
Agreement among Purchasers, the form of which shall be submitted to the Company
for examination upon request, but without warranty on your part as to the
authority of the signers thereof.

 

Very truly yours,

GLOBAL CROSSING (UK) FINANCE PLC

By:

 

/s/ Philip Casson Metcalf

--------------------------------------------------------------------------------

Name:

 

Philip Casson Metcalf

Title:

 

Director

GLOBAL CROSSING (UK)

TELECOMMUNICATIONS LIMITED

By:

 

/s/ Philip Casson Metcalf

--------------------------------------------------------------------------------

Name:

 

Philip Casson Metcalf

Title:

 

Director

 

Accepted as of the date hereof:

GOLDMAN, SACHS & CO.

By:

 

/s/ Goldman, Sachs & Co.

--------------------------------------------------------------------------------

    (Goldman, Sachs & Co.)

 

-27-



--------------------------------------------------------------------------------

Exhibit A

 

Global Crossing (UK) Finance Plc

 

INSTRUCTION TO DTC PARTICIPANTS

 

(Date of Mailing)

 

URGENT - IMMEDIATE ATTENTION REQUESTED

 

DEADLINE FOR RESPONSE: [DATE]1

 

The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the Global Crossing (UK) Finance Plc (the
“Company”) $200,000,000 10.75% Senior Secured Notes Due 2014 (the “Securities”)
are held.

 

The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof. In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

 

It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by [Deadline For Response].1 Please forward a copy of the
enclosed documents to each beneficial owner that holds interests in the
Securities through you. If you require more copies of the enclosed materials or
have any questions pertaining to this matter, please contact Global Crossing
(UK) Finance Plc, Centennium House, 100 Lower Thames Street, London EC3R 6DL
England, Telephone: +44 (0) 845 000 1000.

--------------------------------------------------------------------------------

1 Not less than 28 calendar days from date of mailing.

 

A-1



--------------------------------------------------------------------------------

Global Crossing (UK) Finance Plc

 

Notice of Registration Statement

and

Selling Securityholder Questionnaire

 

(Date)

 

Reference is hereby made to the Exchange and Registration Rights Agreement (the
“Exchange and Registration Rights Agreement”) among Global Crossing (UK) Finance
Plc (the “Company”), Global Crossing (UK) Telecommunications Limited (the
“Guarantor”) and the Purchasers named therein. Pursuant to the Exchange and
Registration Rights Agreement, the Company has submitted with the United States
Securities and Exchange Commission (the “Commission”) a registration statement
on Form F-3 (the “Shelf Registration Statement”) for the registration and resale
under Rule 415 of the Securities Act of 1933, as amended (the “Securities Act”),
of the Company’s $200,000,000 10.75% Senior Secured Notes due 2014 (the
“Securities”). A copy of the Exchange and Registration Rights Agreement is
attached hereto. All capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Exchange and Registration Rights Agreement.

 

Each beneficial owner of Dollar Registrable Securities (as defined below) is
entitled to have the Dollar Registrable Securities beneficially owned by it
included in the Shelf Registration Statement. In order to have Dollar
Registrable Securities included in the Shelf Registration Statement, this Notice
of Registration Statement and Selling Securityholder Questionnaire (“Notice and
Questionnaire”) must be completed, executed and delivered to the Company’s
counsel at the address set forth herein for receipt ON OR BEFORE [Deadline for
Response]. Beneficial owners of Dollar Registrable Securities who do not
complete, execute and return this Notice and Questionnaire by such date (i) will
not be named as selling securityholders in the Shelf Registration Statement and
(ii) may not use the Prospectus forming a part thereof for resales of Dollar
Registrable Securities.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Dollar Registrable Securities are advised to consult
their own securities law counsel regarding the consequences of being named or
not being named as a selling securityholder in the Shelf Registration Statement
and related Prospectus.

 

The term “Dollar Registrable Securities” is defined in the Exchange and
Registration Rights Agreement.

 

A-2



--------------------------------------------------------------------------------

ELECTION

 

The undersigned holder (the “Selling Securityholder”) of Dollar Registrable
Securities hereby elects to include in the Shelf Registration Statement the
Dollar Registrable Securities beneficially owned by it and listed below in Item
(3). The undersigned, by signing and returning this Notice and Questionnaire,
agrees to be bound with respect to such Dollar Registrable Securities by the
terms and conditions of this Notice and Questionnaire and the Exchange and
Registration Rights Agreement, including, without limitation, Section 6 of the
Exchange and Registration Rights Agreement, as if the undersigned Selling
Securityholder were an original party thereto.

 

Upon any sale of Dollar Registrable Securities pursuant to the Shelf
Registration Statement, the Selling Securityholder will be required to deliver
to the Company and Trustee the Notice of Transfer set forth in Appendix A to the
Prospectus and as Exhibit B to the Exchange and Registration Rights Agreement.

 

A-3



--------------------------------------------------------------------------------

The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 

QUESTIONNAIRE

 

(1) (a) Full Legal Name of Selling Securityholder:

 

________________________________________________________________________________________________________________________________________

 

  (b) Full Legal Name of Registered Holder (if not the same as in (a) above) of
Dollar Registrable Securities Listed in Item (3) below:

 

_________________________________________________________________________________________________________________________________________

 

  (c) Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) Through Which Dollar Registrable Securities Listed in Item (3) below
are Held:

 

___________________________________________________________________________________________________________________________________________

 

(2) Address for Notices to Selling Securityholder:

 

              

___________________________________________

              

___________________________________________

              

___________________________________________

          Telephone:   

___________________________________________

          Fax:   

___________________________________________

          Contact Person:   

___________________________________________

 

(3) Beneficial Ownership of Securities:

 

Except as set forth below in this Item (3), the undersigned does not
beneficially own any Securities.

 

  (a) Principal amount of Dollar Registrable Securities beneficially
owned:                                       
                                                        

CUSIP No(s). of such Dollar Registrable Securities:
                                        
                                                                               

 

  (b) Principal amount of Securities other than Dollar Registrable Securities
beneficially owned:

 

___________________________________________________________________________________________________________________________________________

CUSIP or ISIN No(s). of such other
Securities:                                      
                                        
                                                       

 

  (c) Principal amount of Dollar Registrable Securities which the undersigned
wishes to be included in the Shelf Registration
Statement:                                      
                                        
                                        
                                                                       

CUSIP No(s). of such Dollar Registrable Securities to be included in the Shelf
Registration Statement:                                      
                                        
                                        
                                                                         

 

A-4



--------------------------------------------------------------------------------

(4) Beneficial Ownership of Other Securities of the Company or the Guarantor:

 

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Company or the Guarantor, other than the Securities listed above in Item
(3).

 

State any exceptions here:

 

 

(5) Relationships with the Company or the Guarantor:

 

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company or the Guarantor (or their respective predecessors or affiliates) during
the past three years.

 

State any exceptions here:

 

 

(6) Plan of Distribution:

 

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Dollar Registrable Securities listed above in Item (3) only as
follows (if at all): Such Dollar Registrable Securities may be sold from time to
time directly by the undersigned Selling Securityholder or, alternatively,
through underwriters, broker-dealers or agents. Such Dollar Registrable
Securities may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices. Such sales may be effected in
transactions (which may involve crosses or block transactions) (i) on any
national securities exchange or quotation service on which the Dollar Registered
Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market, (iii) in transactions otherwise than on such exchanges
or services or in the over-the-counter market, or (iv) through the writing of
options. In connection with sales of the Dollar Registrable Securities or
otherwise, the Selling Securityholder may enter into hedging transactions with
broker-dealers, which may in turn engage in short sales of the Dollar
Registrable Securities in the course of hedging the positions they assume. The
Selling Securityholder may also sell Dollar Registrable Securities short and
deliver Dollar Registrable Securities to close out such short positions, or loan
or pledge Dollar Registrable Securities to broker-dealers that in turn may sell
such securities.

 

A-5



--------------------------------------------------------------------------------

State any exceptions here:

 

 

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules and regulations thereunder, particularly
Regulation M.

 

In the event that the Selling Securityholder transfers all or any portion of the
Dollar Registrable Securities listed in Item (3) above after the date on which
such information is provided to the Company, the Selling Securityholder agrees
to notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.

 

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company and the Guarantor in connection with the
preparation of the Shelf Registration Statement and related Prospectus.

 

In accordance with the Selling Securityholder’s obligation under Section 3(d) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify the Company of any inaccuracies
or changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect. All notices hereunder and pursuant to the Exchange and Registration
Rights Agreement shall be made in writing, by hand-delivery, first-class mail,
or air courier guaranteeing overnight delivery as follows:

 

(i)    To the Company:           ___________________________________________  
        ___________________________________________          
___________________________________________          
___________________________________________          
___________________________________________ (ii)    With a copy to:          
___________________________________________          
___________________________________________          
___________________________________________          
___________________________________________          
___________________________________________

 

A-6



--------------------------------------------------------------------------------

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company, the
Guarantor and the Selling Securityholder (with respect to the Registrable
Securities beneficially owned by such Selling Securityholder and listed in Item
(3) above. This Agreement shall be governed in all respects by the laws of the
State of New York.

 

A-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:                     

 

 

--------------------------------------------------------------------------------

Selling Securityholder

(Print/type full legal name of beneficial owner of Dollar Registrable
Securities)

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY’S COUNSEL AT:

 

___________________________________________

___________________________________________

___________________________________________

___________________________________________

___________________________________________

 

A-8



--------------------------------------------------------------------------------

Exhibit B

 

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

 

The Bank of New York

Global Crossing (UK) Finance Plc

c/o The Bank of New York

One Canada Square

London, E14 5AL

United Kingdom

 

Attention: Trust Officer

 

Re:   

Global Crossing (UK) Finance Plc (the “Company”)

$200,000,000 10.75% Senior Secured Notes due 2014 (the “Notes”)

 

Dear Sirs:

 

Please be advised that                                  has transferred
$                     aggregate principal amount of the above-referenced Notes
pursuant to an effective Registration Statement on Form F-3 (File No.
333-            ) filed by the Company.

 

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the Prospectus
dated [date] or in supplements thereto, and that the aggregate principal amount
of the Notes transferred are the Notes listed in such Prospectus opposite such
owner’s name.

 

Dated:

Very truly yours,

 

--------------------------------------------------------------------------------

(Name)

By:

 

 

--------------------------------------------------------------------------------

   

        (Authorized Signature)

 

B-1



--------------------------------------------------------------------------------

Exhibit C

 

Global Crossing (UK) Finance Plc

 

INSTRUCTION TO EUROCLEAR AND CLEARSTREAM PARTICIPANTS

 

(Date of Mailing)

 

URGENT - IMMEDIATE ATTENTION REQUESTED

 

DEADLINE FOR RESPONSE: [DATE]1

 

Euroclear System (“Euroclear”) or Clearstream Banking, société anonyme
(“Clearstream”), has identified you as a Euroclear or Clearstream Participant
through which beneficial interests in the Global Crossing (UK) Finance Plc (the
“Company”) £105,000,000 11.75% Senior Secured Notes due 2014 (the “Securities”)
are held.

 

The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof. In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

 

It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by [Deadline For Response].1 Please forward a copy of the
enclosed documents to each beneficial owner that holds interests in the
Securities through you. If you require more copies of the enclosed materials or
have any questions pertaining to this matter, please contact Global Crossing
(UK) Finance Plc, Centennium House, 100 Lower Thames Street, London EC3R 6DL
England, Telephone: +44 (0) 845 000 1000.

--------------------------------------------------------------------------------

1 Not less than 28 calendar days from date of mailing.

 

C-1



--------------------------------------------------------------------------------

Global Crossing (UK) Finance Plc

 

Notice of Registration Statement

and

Selling Securityholder Questionnaire

 

(Date)

 

Reference is hereby made to the Exchange and Registration Rights Agreement (the
“Exchange and Registration Rights Agreement”) among Global Crossing (UK) Finance
Plc (the “Company”), Global Crossing (UK) Telecommunications Limited (the
“Guarantor”) and the Purchasers named therein. Pursuant to the Exchange and
Registration Rights Agreement, the Company has submitted with the United States
Securities and Exchange Commission (the “Commission”) a registration statement
on Form F-3 (the “Shelf Registration Statement”) for the registration and resale
under Rule 415 of the Securities Act of 1933, as amended (the “Securities Act”),
of the Company’s £105,000,000 11.75% Senior Secured Notes due 2014 (the
“Securities”). A copy of the Exchange and Registration Rights Agreement is
attached hereto. All capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Exchange and Registration Rights Agreement.

 

Each beneficial owner of Sterling Registrable Securities (as defined below) is
entitled to have the Sterling Registrable Securities beneficially owned by it
included in the Shelf Registration Statement. In order to have Sterling
Registrable Securities included in the Shelf Registration Statement, this Notice
of Registration Statement and Selling Securityholder Questionnaire (“Notice and
Questionnaire”) must be completed, executed and delivered to the Company’s
counsel at the address set forth herein for receipt ON OR BEFORE [Deadline for
Response]. Beneficial owners of Sterling Registrable Securities who do not
complete, execute and return this Notice and Questionnaire by such date (i) will
not be named as selling securityholders in the Shelf Registration Statement and
(ii) may not use the Prospectus forming a part thereof for resales of Sterling
Registrable Securities.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Sterling Registrable Securities are advised to consult
their own securities law counsel regarding the consequences of being named or
not being named as a selling securityholder in the Shelf Registration Statement
and related Prospectus.

 

The term “Sterling Registrable Securities” is defined in the Exchange and
Registration Rights Agreement.

 

C-2



--------------------------------------------------------------------------------

ELECTION

 

The undersigned holder (the “Selling Securityholder”) of Sterling Registrable
Securities hereby elects to include in the Shelf Registration Statement the
Sterling Registrable Securities beneficially owned by it and listed below in
Item (3). The undersigned, by signing and returning this Notice and
Questionnaire, agrees to be bound with respect to such Sterling Registrable
Securities by the terms and conditions of this Notice and Questionnaire and the
Exchange and Registration Rights Agreement, including, without limitation,
Section 6 of the Exchange and Registration Rights Agreement, as if the
undersigned Selling Securityholder were an original party thereto.

 

Upon any sale of Sterling Registrable Securities pursuant to the Shelf
Registration Statement, the Selling Securityholder will be required to deliver
to the Company and Trustee the Notice of Transfer set forth in Appendix A to the
Prospectus and as Exhibit D to the Exchange and Registration Rights Agreement.

 

C-3



--------------------------------------------------------------------------------

The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 

 

QUESTIONNAIRE

 

(1) (a) Full Legal Name of Selling Securityholder:

 

________________________________________________________________________________________________________________________________________

 

  (b) Full Legal Name of Registered Holder (if not the same as in (a) above) of
Sterling Registrable Securities Listed in Item (3) below:

 

_________________________________________________________________________________________________________________________________________

 

  (c) Full Legal Name of Euroclear or Clearstream Participant (if applicable and
if not the same as (b) above) Through Which Sterling Registrable Securities
Listed in Item (3) below are Held:

 

___________________________________________________________________________________________________________________________________________

 

(2) Address for Notices to Selling Securityholder:

 

              

___________________________________________

              

___________________________________________

              

___________________________________________

          Telephone:   

___________________________________________

          Fax:   

___________________________________________

          Contact Person:   

___________________________________________

 

(3) Beneficial Ownership of Securities:

 

Except as set forth below in this Item (3), the undersigned does not
beneficially own any Securities.

 

  (a) Principal amount of Sterling Registrable Securities beneficially
owned:                                       
                                                    

ISIN No(s). of such Sterling Registrable
Securities:                                      
                                        
                                        

 

  (b) Principal amount of Securities other than Sterling Registrable Securities
beneficially owned:

 

___________________________________________________________________________________________________________________________________________

CUSIP or ISIN No(s). of such other
Securities:                                      
                                        
                                                       

 

  (c) Principal amount of Sterling Registrable Securities which the undersigned
wishes to be included in the Shelf Registration
Statement:                                      
                                        
                                        
                                                                       

ISIN No(s). of such Sterling Registrable Securities to be included in the Shelf
Registration Statement:                                      
                                        
                                        
                                                                         

 

C-4



--------------------------------------------------------------------------------

(4) Beneficial Ownership of Other Securities of the Company or the Guarantor:

 

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Company or the Guarantor other than the Securities listed above in Item
(3).

 

State any exceptions here:

 

 

(5) Relationships with the Company or the Guarantor:

 

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company or the Guarantor (or their respective predecessors or affiliates) during
the past three years.

 

State any exceptions here:

 

 

(6) Plan of Distribution:

 

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Sterling Registrable Securities listed above in Item (3) only as
follows (if at all): Such Sterling Registrable Securities may be sold from time
to time directly by the undersigned Selling Securityholder or, alternatively,
through underwriters, broker-dealers or agents. Such Sterling Registrable
Securities may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices. Such sales may be effected in
transactions (which may involve crosses or block transactions) (i) on any
national securities exchange or quotation service on which the Sterling
Registered Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market, (iii) in transactions otherwise than on such exchanges
or services or in the over-the-counter market, or (iv) through the writing of
options. In connection with sales of the Sterling Registrable Securities or
otherwise, the Selling Securityholder may enter into hedging transactions with
broker-dealers, which may in turn engage in short sales of the Sterling
Registrable Securities in the course of hedging the positions they assume. The
Selling Securityholder may also sell Sterling Registrable Securities short and
deliver Registrable Securities to close out such short positions, or loan or
pledge Sterling Registrable Securities to broker-dealers that in turn may sell
such securities.

 

C-5



--------------------------------------------------------------------------------

State any exceptions here:

 

 

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules and regulations thereunder, particularly
Regulation M.

 

In the event that the Selling Securityholder transfers all or any portion of the
Sterling Registrable Securities listed in Item (3) above after the date on which
such information is provided to the Company, the Selling Securityholder agrees
to notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.

 

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company and the Guarantor in connection with the
preparation of the Shelf Registration Statement and related Prospectus.

 

In accordance with the Selling Securityholder’s obligation under Section 3(d) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify the Company of any inaccuracies
or changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect. All notices hereunder and pursuant to the Exchange and Registration
Rights Agreement shall be made in writing, by hand-delivery, first-class mail,
or air courier guaranteeing overnight delivery as follows:

 

(i)    To the Company:           ___________________________________________  
        ___________________________________________          
___________________________________________          
___________________________________________          
___________________________________________ (ii)    With a copy to:          
___________________________________________          
___________________________________________          
___________________________________________          
___________________________________________          
___________________________________________

 

C-6



--------------------------------------------------------------------------------

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company, the
Guarantor and the Selling Securityholder (with respect to the Registrable
Securities beneficially owned by such Selling Securityholder and listed in Item
(3) above. This Agreement shall be governed in all respects by the laws of the
State of New York.

 

C-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:                     

 

 

--------------------------------------------------------------------------------

Selling Securityholder

(Print/type full legal name of beneficial owner of Sterling Registrable
Securities)

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY’S COUNSEL AT:

 

___________________________________________

___________________________________________

___________________________________________

___________________________________________

___________________________________________

 

C-8



--------------------------------------------------------------------------------

Exhibit D

 

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

 

The Bank of New York

Global Crossing (UK) Finance Plc

c/o The Bank of New York

One Canada Square

London, E14 5AL

United Kingdom

 

Attention: Trust Officer

 

Re:

 

Global Crossing (UK) Finance Plc (the “Company”)

£105,000,000 11.75% Senior Secured Notes due 2014 (the “Notes”)

 

Dear Sirs:

 

Please be advised that                                  has transferred
£                     aggregate principal amount of the above-referenced Notes
pursuant to an effective Registration Statement on Form F-3 (File No.
333-            ) filed by the Company.

 

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the Prospectus
dated [date] or in supplements thereto, and that the aggregate principal amount
of the Notes transferred are the Notes listed in such Prospectus opposite such
owner’s name.

 

Dated:

 

Very truly yours,

 

--------------------------------------------------------------------------------

(Name)

By:

 

 

--------------------------------------------------------------------------------

   

    (Authorized Signature)

 

D-1